Name: Decision No 50/2002/EC of the European Parliament and of the Council of 7 December 2001 establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion
 Type: Decision
 Subject Matter: national accounts;  social affairs;  cooperation policy;  European construction;  economic geography;  management
 Date Published: 2002-01-12

 Avis juridique important|32002D0050Decision No 50/2002/EC of the European Parliament and of the Council of 7 December 2001 establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion Official Journal L 010 , 12/01/2002 P. 0001 - 0007Decision No 50/2002/EC of the European Parliament and of the Councilof 7 December 2001establishing a programme of Community action to encourage cooperation between Member States to combat social exclusionTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second and third subparagraphs of Article 137(2) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4), in the light of the joint text approved by the Conciliation Committee on 18 September 2001,Whereas:(1) Pursuant to Article 2 of the Treaty, the Community shall have as part of its tasks that of promoting a high level of employment and of social protection and the raising of the standard of living and quality of life throughout the Community and economic and social cohesion.(2) Pursuant to Article 136 of the Treaty, the Community and the Member States, taking note of fundamental political principles, such as those set out in the European Social Charter signed at Turin on 18 October 1961, the revised Social Charter of the Council of Europe (1996), in particular in Article 30 thereof on the right to protection against poverty and social exclusion, and in the 1989 Community Charter of the Fundamental Social Rights of Workers, and bearing in mind also the rights and principles recognised by the Charter of Fundamental Rights of the European Union(5) proclaimed jointly by the European Parliament, the Council and the Commission on 7 December 2000, shall have as an objective the combating of exclusion.(3) In its Recommendation 92/441/EEC(6), the Council recommends that Member States should recognise the basic right of a person to sufficient resources and social assistance to live in a manner compatible with human dignity. In Recommendation 92/442/EEC(7), the Council recommends that Member States should guarantee a level of resources in keeping with human dignity. In its Conclusions of 17 December 1999(8), the Council commits itself to promoting social inclusion as one of the objectives of the modernisation and improvement of social protection systems.(4) The European Parliament, the Economic and Social Committee and the Committee of the Regions have all urged the Community to strengthen its contribution to efforts in Member States to prevent and to combat social exclusion.(5) The Commission communication of 1 March 2000, "Building an inclusive Europe", described the challenge of social exclusion and poverty and the existing policy responses in Member States and at Community level, and proposed on this basis to give a new impetus to cooperation of the European Union in this field.(6) The Lisbon European Council of 23 and 24 March 2000 incorporated as intrinsic to the overall strategy of the Union the promotion of social inclusion to achieve its strategic goal for the next decade of becoming the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth, with more and better jobs and greater social cohesion.(7) The said Lisbon European Council, finding the number of people living below the poverty line and in social exclusion in the Union unacceptable, deemed it necessary to take steps to make a decisive impact on the eradication of poverty by setting adequate objectives. Such objectives were agreed by the Nice European Council of 7, 8 and 9 December 2000.(8) The said Lisbon Council further acknowledged that the new knowledge-based society offers the potential for reducing social exclusion, both by creating the economic conditions for greater prosperity through higher levels of growth and employment, and by opening up new ways of participating in society. At the same time, it brings a risk of an ever-widening gap between those who have access to the new knowledge, and those who are excluded. It recognised that policies should be directed towards avoiding this risk and maximising this new potential and that the best safeguard against social exclusion is a job.(9) The said European Council further agreed that policies for combating social exclusion should be based on an open method of coordination combining national action plans and a Commission initiative for cooperation.(10) This Commission initiative which consists of a proposal for a multiannual action programme designed to encourage cooperation between Member States should aim at improving knowledge, developing exchanges of information and best practices, and evaluating experiences in order to enhance the effectiveness and efficiency of policies to combat exclusion.(11) The drawing-up of harmonised surveys and analyses, and the study of commonly agreed qualitative and quantitative indicators, will provide a basis for the development of the open method of coordination.(12) The fight against social exclusion and poverty requires participation in quality employment and access for all to resources, rights, goods and services, to be facilitated.(13) Measures to combat social exclusion should aim at enabling everyone to support himself or herself, by gainful employment or otherwise, and to integrate into society.(14) The Social Protection Committee, set up by Council Decision 2000/436/EC(9) to enhance cooperation between the Member States on social protection policies, contributes to the development of and systematic follow-up to action to modernise social protection and promote social integration in accordance with the Presidency conclusions of the European Council meeting in Lisbon on 23 and 24 March 2000 and in Feira on 19 and 20 June 2000.(15) Many non-governmental organisations at various levels (local, regional, national and European) have experience of and expertise in fighting social exclusion, as well as acting at European level as the advocates of people who are exposed to social exclusion. Local and regional authorities also have experience and knowledge in this field. Non-governmental organisations, social partners and local and regional authorities can therefore make an important contribution at European level to understanding the diverse forms and effects of social exclusion and to ensuring that the design and implementation of and follow-up to the programme take account of the experience of people exposed to social exclusion.(16) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(10).(17) It is necessary, in order to reinforce the added value of Community action, that the Commission, in cooperation with the Member States, should ensure, at all levels, the coherence and complementarity of actions implemented in the framework of this Decision and all other relevant Community instruments, policies and actions, in particular those under the Structural Funds.(18) Special attention should be paid to social exclusion in view of the future enlargement of the Union.(19) The Agreement on the European Economic Area (EEA Agreement) provides for greater cooperation in the social field between the European Community and its Member States, on the one hand, and the countries of the European Free Trade Association (EFTA) participating in the European Economic Area (EFTA/EEA countries), on the other. Provision should be made for opening up this programme to participation by the applicant countries of Central and Eastern Europe, in accordance with the conditions laid down in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils, and by Cyprus, Malta and Turkey, funded by additional appropriations in accordance with the procedures to be agreed with those countries.(20) In implementing this programme, the work carried out by other international organisations, in particular the United Nations, the Organisation for Economic Cooperation and Development, the International Labour Organisation and the Council of Europe, will be of particular interest.(21) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference for the budgetary authority during the annual budgetary procedure, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission, on budgetary discipline and improvement of the budgetary procedure(11). The amount of the financial framework proposed in the programme is compatible with the current financial perspective.(22) Gender is a crucial cross-cutting issue which has a large impact on the effects and causes of exclusion. Moreover, by virtue of Articles 2 and 3 of the Treaty, the elimination of inequalities and the promotion of equality, between men and women, are part of the task conferred on the Community, which should feature as an aim in all its activities.(23) It is essential to monitor and evaluate the implementation of the programme to ensure that it achieves its objectives.(24) Since the objectives of the proposed action concerning the contribution of the Community to combating social exclusion cannot be sufficiently achieved by the Member States for reasons including the need for multilateral partnerships, the transnational exchange of information and the Community-wide dissemination of good practice and can therefore, by reason of the scale and effects of the proposed action, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary to achieve those objectives,HAVE DECIDED AS FOLLOWS:Article 1Establishment of the programmeA programme of Community action to encourage cooperation between Member States in order to combat social exclusion, hereinafter referred to as "the programme", shall be adopted for the period 1 January 2002 to 31 December 2006.Article 2Principles1. The programme shall be part of an open method of coordination between Member States to give a decisive impetus to the elimination of social exclusion and poverty by setting appropriate objectives at Community level and by the implementation of national action plans.2. The programme and the national action plans shall contribute to a better understanding of social exclusion, the mainstreaming of the combating of exclusion in Member States' and Community policies and measures, and the development of priority actions chosen by Member States in accordance with their particular situation.3. In designing, implementing and following up the activities under the programme, account shall be taken of the experience of Member States at all levels involved and of people exposed to social exclusion and poverty, as well as social partners, non-governmental and voluntary organisations, bodies providing social services and other actors involved in the fight against social exclusion and poverty.Article 3ObjectivesIn the context of the open method of coordination referred to in Article 2(1), the programme shall support cooperation which enables the Community and the Member States to enhance the effectiveness and efficiency of policies to combat social exclusion by:(a) improving the understanding of social exclusion and poverty with the help in particular of comparable indicators;(b) organising exchanges on policies which are implemented and promoting mutual learning inter alia in the context of national action plans, with the help in particular of comparable indicators;(c) developing the capacity of actors to address social exclusion and poverty effectively, and to promote innovative approaches, in particular through networking at European level, and by promoting dialogue with all those involved including at national and regional level.Article 4Community actions1. With a view to achieving the objectives set out in Article 3, the following Community actions may be implemented within a transnational framework:(a) analysis of characteristics, causes, processes and trends in social exclusion, including the collection of statistics on the various forms of social exclusion in order to compare these data, the study of quantitative and qualitative indicators, the development of common methodologies and thematic studies;(b) exchange of information and best practices encouraging the development of quantitative and qualitative indicators, based on these objectives as agreed by the European Parliament and the Council, assessment criteria and benchmarks and monitoring, evaluation and peer review;(c) promotion of dialogue involving the various actors and support for relevant networking at European level between organisations active in the fight against poverty and social exclusion, in particular non-governmental organisations.2. Arrangements for the implementation of the Community actions described in paragraph 1 are set out in the Annex.Article 5Implementation and cooperation with the Member States1. The Commission shall:(a) ensure the implementation of the Community actions covered by the programme;(b) have a regular exchange of views with representatives of non-governmental organisations and the social partners at European level on the design and implementation of and follow-up to the programme and on related policy orientations. To this end, the Commission shall make useful information available to non-governmental organisations and social partners. The Commission shall inform the Committee established under Article 8 of these views;(c) promote active partnership and dialogue between all the partners involved in the programme to encourage an integrated and coordinated approach to the fight against social exclusion and poverty.2. The Commission shall, in cooperation with the Member States, take the necessary steps to:(a) promote the involvement in the programme of all the parties concerned;(b) ensure the dissemination of the results of the Community actions undertaken within the framework of the programme;(c) provide appropriate information, publicity and follow-up with regard to Community actions supported by the programme.Article 6Financing1. The financial framework for the implementation of the programme for the period referred to in Article 1 is hereby set at EUR 75 million, including technical and administrative expenditure.2. The annual appropriations, including those relating to human resources, shall be authorised by the budgetary authority within the limits of the financial perspective.Article 7Implementing measures1. The measures necessary for the implementation of this Decision relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 8(2):(a) the annual implementation of the programme's Community actions and the annual plan of work;(b) the breakdown of the funds between the different strands of the programme;(c) the arrangements for selecting activities and organisations for Community support;(d) the criteria for evaluating the programme, including those relating to cost-effectiveness, and the arrangements for disseminating and transferring the results.2. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the advisory procedure referred to in Article 8(3).Article 8Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.4. The Committee shall adopt its rules of procedure.Article 9Cooperation with other committees and links with the Social Protection Committee1. To ensure the consistency and complementarity of this programme with other measures referred to in Article 10, the Commission shall keep the Committee regularly informed about other Community action contributing to combating social exclusion. Where appropriate, the Commission shall establish regular and structured cooperation between this Committee and the monitoring committees established for other relevant policies, instruments and actions.2. The Commission shall establish the necessary links with the Social Protection Committee within the framework of the Community actions referred to in this Decision.Article 10Consistency and complementarity1. The Commission shall, in cooperation with the Member States, ensure overall consistency with other relevant Community policies, instruments and actions, in particular by establishing appropriate mechanisms to coordinate the activities of this programme with relevant activities relating to research, employment, economic, industrial and enterprise policies, non-discrimination, immigration, equality between women and men, social protection, education, training and youth policy, health and in the field of enlargement and the Community's external relations.2. The Member States shall make every possible effort to ensure consistency and complementarity between activities under this programme and those carried out at national, regional and local levels.3. The Commission and the Member States shall ensure consistency and complementarity between action undertaken under this programme and action undertaken in the field of employment and also with Community action under the structural funds, in particular the Community initiative EQUAL.Article 11Participation of the EFTA/EEA countries, the associated countries of Central and Eastern Europe, Cyprus, Malta and TurkeyThis programme shall be open to the participation of:- the EFTA/EEA countries in accordance with the conditions established in the EEA Agreement;- the associated central and eastern European countries in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils;- Cyprus, Malta and Turkey, funded by additional appropriations in accordance with procedures to be agreed with each country.Article 12Monitoring and evaluation1. The Commission shall regularly monitor this programme in cooperation with the Member States in accordance with the procedure referred to in Article 8(2).2. The Commission shall report on the overall consistency of policies with social cohesion including progress achieved under this programme in its annual summary report to the Spring European Council, on which the European Parliament shall express its views in due course.3. The programme shall be evaluated by the Commission by the end of the third year and at the end of the programme with the assistance of independent experts. This evaluation will assess the relevance, effectiveness and cost-effectiveness of activities implemented with regard to the objectives referred to in Article 3. It will also examine the impact of the programme as a whole. The evaluation will also examine the complementarity between action under the programme and that pursued under other relevant Community policies, instruments and actions.4. The Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions a final report on the implementation of the programme by 31 December 2006.Article 13Entry into forceThis Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 7 December 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentI. Durant(1) OJ C 337 E, 28.11.2000, p. 130 andOJ C 96 E, 27.3.2001, p. 229.(2) OJ C 14, 16.1.2001, p. 69.(3) OJ C 144, 16.5.2001, p. 52.(4) Opinion of the European Parliament of 16 November 2000 (OJ C 223, 8.8.2001, p. 284), Council Common Position of 12 February 2001 (OJ C 93, 23.3.2001, p. 11) and Decision of the European Parliament of 17 May 2001. Decision of the European Parliament of 15 November 2001 and Council Decision of 21 November 2001.(5) OJ C 364, 18.12.2000, p. 1.(6) OJ L 245, 26.8.1992, p. 46.(7) OJ L 245, 26.8.1992, p. 49.(8) OJ C 8, 12.1.2000, p. 7.(9) OJ L 172, 12.7.2000, p. 26.(10) OJ L 184, 17.7.1999, p. 23.(11) OJ C 172, 18.6.1999, p. 1.ANNEXINDICATIONS FOR THE IMPLEMENTATION OF THE PROGRAMME1. Action strandsWith a view to achieving the objectives set out in Article 3 and implementing the Community actions set out in Article 4, the following measures may be implemented within a transnational framework:Strand 1:Analysis of characteristics, processes, causes and trends in social exclusionTo improve understanding of the phenomenon of social exclusion, the following measures may be supported:1.1. studies and meetings on the development of common methodologies to measure and understand social exclusion and poverty, their extent, characteristics, processes, causes and trends, and on technical work on indicators;1.2. the collection, in Member States and at Community level, and dissemination of statistics on the various types of social exclusion for the purposes of comparing such data effectively. This measure should support cooperation between national statistical offices and the Commission and improve the statistical reference sources at Community level and their contribution to the analysis of social exclusion and poverty;1.3. the promotion of innovative approaches, the development of thematic studies to contribute to the understanding of social exclusion, in order to address common issues in connection with policy developments in Member States, including emerging issues in relation to the knowledge-based society.It is important to reflect the experience on the ground of persons confronted with social exclusion and poverty and to make use of all relevant sources of information on social exclusion and poverty, including that coming from non-governmental organisations.In analysing social exclusion and poverty, special attention will be paid to their multiple dimensions and to the diverse situations of the social groups concerned, including child poverty, and of the geographical areas which are exposed to the risks of social exclusion.Strand 2:Policy cooperation and exchange of information and best practicesIn order to promote policy cooperation and mutual learning in the context of national action plans, the following transnational activities may be supported:2.1. transnational exchanges aimed at transferring information and good practices and encouraging peer review by means of meetings/workshops/seminars on benchmarks or on policies and practices, or other forms of exchange such as joint development of strategies and common dissemination of information, field visits and exchanges of personnel etc., organised at the initiative of either Member States and/or other key actors with the active involvement of Member States, or European organisations. Transnational exchanges between national observatories or similar recognised bodies may also be supported under this strand;2.2. expert work and technical studies in connection with the development of indicators and benchmarks, including in relation to the knowledge-based society;2.3. annual report on social exclusion, which would present the state of play on the action conducted, especially national action plans, in the main policies and fields where the fight against poverty and social exclusion is at stake.Bearing in mind that social exclusion is a multidimensional phenomenon, particular attention should be paid to relevant policy developments on social protection, employment, education and training, health and housing policies.Strand 3:Participation of the various actors and support for networking at European levelTo promote dialogue with all the operators concerned, the following measures may be supported:3.1. core funding for key European networks involved in the fight against poverty and social exclusion; the core funding is subject to an upper limit of 90 % of the expenditure eligible for support. This ceiling may only be reached under exceptional circumstances;3.2. an annual European Union Round Table Conference on social exclusion. The conference would be organised in close collaboration with the Presidency of the Council of the European Union and prepared for in consultation with all the actors concerned, among others social partners, representatives of non-governmental organisations with experience in the field, and representatives of the European Parliament, the Council, the Economic and Social Committee, and the Committee of the Regions.2. Access to the programmeUnder the conditions and arrangements for implementation specified in this Annex, access to this programme shall be open to all public and/or private bodies, actors and institutions involved in the fight against social exclusion, in particular:(a) Member States;(b) local and regional authorities;(c) bodies responsible for combating social exclusion;(d) social partners;(e) bodies providing social services;(f) non-governmental organisations;(g) universities and research institutes;(h) national statistical offices;(i) media.3. General considerationsThe programme shall take into account the results of preparatory actions and activities under other relevant Community policies, instruments and actions.In designing, implementing, following up and evaluating activities under the programme, account will be taken of the experience of people exposed to poverty and social exclusion, as well as social partners, non-governmental organisations and other bodies involved in the fight against social exclusion and poverty. In all its activities, the programme will respect the principle of gender mainstreaming.4. Method of presenting applications for support>TABLE>5. Carrying out the activitiesThe activities to be taken may be funded by service contracts following calls for tender or by subsidies for joint financing with other sources. In the latter case, the level of financial assistance by the Commission may not, as a general rule, exceed 80 % of the expenditure actually incurred by the recipient.In carrying out the programme, the Commission may require additional resources, including recourse to experts. These requirements will be decided in the context of the Commission's ongoing assessment of resource allocation.In implementing the programme, the Commission may make use of technical and/or administrative assistance (definition, preparation, management, monitoring, audit and control), in the mutual interests of the Commission and of the recipients.The Commission may also undertake information, publication and dissemination activities. It may also undertake evaluation studies and organise seminars, workshops or other meetings of experts.Activities undertaken will fully respect the principles of data protection.